Citation Nr: 0320405	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  93-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of seizure disorder with nocturnal myoclonus 
(claimed as a sleep disorder), currently evaluated as 80 
percent disabling.

2.  Entitlement to an initial evaluation for right frontal 
sinus obliterated versus hypoplastic (sinus disorder) in 
excess of 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from August 1967 to 
February 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Nashville, Tennessee, 
Department of Veterans Affairs Regional Office (RO).

In a January 1993 decision, the RO denied the veteran's claim 
for a rating in excess of 10 percent for his seizure 
disorder.  In the same decision, the RO granted service 
connection for his sinus disorder and assigned a 
noncompensable rating.  The veteran filed a notice of 
disagreement in February 2003 with respect to these 
evaluations.

By way of a June 1993 rating decision, the RO increased the 
evaluation for the veteran's seizure disorder from 10 to 40 
percent disabling. The increased rating was based on evidence 
showing that the veteran had a seizure disorder at work. 
Also, by way of a June 1993 rating decision, the RO granted 
an increased evaluation, from zero to 10 percent, for the 
sinus disorder.  The veteran felt that ratings in excess of 
those assigned for his seizure and sinus disorders were 
warranted and he timely appealed these evaluations.

Subsequently, the Board remanded the case several times for 
procedural development.  In February 1994 and in August 1999, 
the veteran testified at personal hearings held before two of 
the undersigned, respectively. Transcripts of those hearings 
are of record.

In August 2001, the Board assigned an 80 percent rating for 
the veteran's seizure disorder, and denied an initial rating 
in excess of 10 percent for the sinus disorder.  In July 
2002, the United States Court of Appeals for Veterans Claims 
(Court) remanded these two issues based on a joint motion for 
remand submitted by the parties, primarily to have the 
veteran examined for his seizure and sinus disorders.  The 
Court terminated the appeal as to the remaining issues on 
appeal.

In April 2003, based on the Court's Order, the Board 
undertook additional development of the appellant's claim 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
Before the development could be completed, however, 38 C.F.R. 
§ 19.9(a)(2) was invalidated by the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit").  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  The Federal Circuit 
stated in the opinion, "[E]ven though the amendments to § 
19.9 may further the VA's stated objective of efficiency, 
striking the sensible balance between decreasing appeal 
processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22 (emphasis added).

In light of the above, this case must be returned to the RO 
for the development of additional evidence pursuant to VCAA, 
to include scheduling the appropriate VA examinations to 
determine the current severity of the veteran's service-
connected seizure and sinus disorders, as mandated by the 
Court in its July 2002 Order.  

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to all of the issues listed on 
the title page of this action.  He should 
be informed that he has one year from the 
date of the letter to respond, and that 
his appeal will not be adjudicated prior 
to that date unless he informs the RO 
that he has no additional evidence to 
submit or waives the one year time 
period.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); see also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159); Quartuccio v. 
Principi, 16 Vet App 183 (2002).   

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for   1) a 
seizure disorder with nocturnal myoclonus 
(claimed as a sleep disorder) and 2) 
right frontal sinusitis obliterated 
versus hypoplastic during the period of 
August 2001 to the present.  Obtain 
records from each health care provider 
the appellant identifies.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:  

A)  A VA examination to determine 
the current severity of his service-
connected seizure disorder with 
nocturnal myoclonus (claimed as a 
sleep disorder). All indicated 
testing in this regard should be 
completed. The claims folders should 
be made available to the examiner 
for review before the examination. 
All indicated tests and studies are 
to be conducted, and all findings 
should be reported in detail. The 
examiner should address the 
frequency of the veteran's seizures 
in terms of how many per week, 
month, and year.  The examiner 
should also comment on the severity 
of the veteran's seizures.

i)  The examiner should 
determine and report the type 
and frequency of attacks as 
accurately as possible, since 
severity of disability for 
rating purposes is dependent 
upon type, frequency, duration, 
and sequelae of seizures.

ii)  The examiner should note 
that the veteran has not been 
examined for this disorder in 
over ten years, and the medical 
history in the claims files is 
not complete.  Please focus on 
the veteran's current 
condition.  

iii)  The examiner should note 
the frequency of either major 
seizures and/or minor seizures 
for which there is clinical 
evidence. Based on his/her 
review of the case, it is 
requested that the examiner 
express a medical opinion as to 
the degree of industrial 
incapacity caused by the 
service-connected seizure 
disorder, to include an opinion 
as to whether this service-
connected disability alone 
prevents the veteran from 
securing and following 
substantially gainful 
employment. 

iv)  The examiner should report 
detailed findings and provide a 
complete rationale for all 
opinions expressed.

B)  An examination to assess the 
nature and severity of the veteran's 
right frontal sinusitis obliterated 
versus hypoplastic. The claims 
folders should be made available to 
the examiner for review before the 
examination. 

i)  The examiner should elicit 
a detailed history from the 
veteran of the symptoms and 
impairment he has experienced 
as a result of his sinus 
condition. 

ii)  The examiner should note 
that the veteran has not been 
examined for this disorder in 
over ten years, and the medical 
history in the claims files is 
not complete.  Please focus on 
the veteran's current 
condition.  

iii)  The examiner should 
report all pertinent findings 
and state whether or not the 
sinusitis is manifested by 
headaches, pain and tenderness 
of affected sinus, and purulent 
discharge or crusting after 
repeated surgeries. 

iv)  The examiner must express 
opinions as to the frequency 
and duration of incapacitating 
episodes of sinusitis.

4.  The RO should then review the claims 
files to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO should 
readjudicate the issues on appeal listed 
on the title page of this action.  Please 
note that the issue of sinusitis involves 
and initial rating in which "staged 
ratings" may be applicable.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, in evaluating the 
veteran's service-connected sinus 
disorder, the RO should ensure that both 
the former and revised diagnostic 
criteria are considered.  During the 
course of the veteran's appeal, the 
Rating Schedule for disabilities of the 
respiratory system was revised effective 
October 7, 1996. 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514. 

6.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  The SSOC should include 
citation to all relevant regulatory 
provisions.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



   ___________________________	       
_____________________________ BETTINA S. CALLAWAY                              
JEFF MARTIN
               Veterans Law Judge,                                 
Veterans Law Judge,
         Board of Veterans' Appeals                        
Board of Veterans' Appeals



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




